EXHIBIT 10.3

 

Sarepta Therapeutics, Inc. 2014 Employment Commencement Incentive Plan

 

Schedule – Japan Sub-Plan

 

This Schedule applies to any Award that is made to an employee of Sarepta
Therapeutics K.K. who has not previously been an Employee or Director of Sarepta
Therapeutics K.K., the Company or a Subsidiary, or who is commencing employment
with Sarepta Therapeutics K.K. following a bona fide period of non-employment by
Sarepta Therapeutics K.K., the Company or a Subsidiary (“Japan Participants”)
under the Sarepta Therapeutics, Inc. 2014 Employment Commencement Incentive Plan
(the “2014 Plan”).

 

The 2014 Plan, as amended by the provisions of this Schedule, so as to comply
with the provisions of Japanese law, shall be referred to as the “Japan
Sub-Plan”.  This Schedule shall be construed and operated with that
intention.  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the 2014 Plan.  In the event of any conflict
between the 2014 Plan and the Japan Sub-Plan, the provisions of the Japan
Sub-Plan shall prevail.

 

1.

Definition of “Company”

 

For the avoidance of doubt and notwithstanding any other provision of the 2014
Plan, the definition of the “Company” includes Sarepta Therapeutics K.K.

 

2.

Awards to be offered to Japan Participants

 

Within the definition of an Award under the 2014 Plan, only Options and
Restricted Stock Units (“RSUs”) will be offered to Japan Participants.

　

3.

Options

 

The Options will be subject to the terms and conditions, including but not
limited to vesting, under the 2014 Plan and Sarepta’s form of Stock Option Award
Agreement under the 2014 Plan.

 

4.

RSUs

 

The RSUs will be subject to the terms and conditions under the 2014 Plan and
Sarepta’s form of Restricted Stock Unit Award Agreement under the 2014 Plan.

 

Without derogating from Section 15(b) of the 2014 Plan, upon settlement in
respect of any vested RSUs, a Japan Participant will be deemed to agree,
acknowledge and authorize Sarepta to sell a sufficient number of shares
otherwise deliverable to such Japan Participant through such means as it may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld to satisfy all of Sarepta’s (or any
subsidiary’s) tax withholding obligations under federal, state, local, foreign
or provincial law, not to exceed the Japan Participant’s estimated minimum
federal, state and local tax obligations attributable to the RSUs, unless and
until the Japan Participant remits to Sarepta (or, if applicable, any
subsidiary) an amount in cash or by check sufficient to cover any such tax
withholding obligations of Sarepta (or, if applicable, any subsidiary), or the
Japan Participant has made other arrangements satisfactory to Sarepta. Nothing
herein may be construed as relieving any Japan Participant of any liability for
satisfying his or her tax obligations and he or she agrees and acknowledges that
the ultimate liability for all taxes related to the RSUs and his or her
participation in the 2014 Plan is and remains the sole responsibility of the
Japan Participant and that his or her actual tax obligations may exceed the
amount, if any, withheld by Sarepta or its subsidiaries.

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

5.

Awards Not Wages, Salary or Bonus

 

The Awards are in no respect part of a Japan Participant’s wages, salary or
bonus (“Employee Compensation”), but are rather incentive awards, above and
beyond his or her Employee Compensation and are granted at the total discretion
of the Company.  

 

6.

Shares Not Registered in Japan

 

None of the Options or Restricted Stock Units are listed on any stock exchange
in Japan, nor registered with any securities exchange in Japan. There was no
requirement in the past to file any securities registration statement in Japan.

 

7.

Payments for Awards

 

All payments made by a Japan Participant for or in relation to the Awards are
pre-payments for the Awards, and not savings.  No deductions shall be made from
Employee Compensation in order to pay for any of the Awards.  

 

8.

Restrictions on Transfers

 

Notwithstanding Section 13 of the 2014 Plan, Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed in any manner unless all (but
not part) of the Options are transferred to a single person or a single legal
entity under a single transfer by will or by the laws of descent or
distribution.

 

 